ORDER

PER CURIAM.
Defendant appeals his conviction from a bench trial for the offense of manufacturing more than five grams of marijuana, a controlled substance, § 195.211, RSMo Cum. *232Supp.1992. Defendant claims that evidence was seized pursuant to a search warrant in which the affidavit in support was insufficient to establish probable cause for the issuance of the warrant, and, therefore, the evidence should not have been admitted. We affirm the trial court. We have reviewed the record and find the claims of error to be without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. Rule 30.25(b).